I          Case 3:16-md-02691-RS Document 1004-18 Filed 11/05/19 Page 1 of 19




    Bastian Daubert Presentation Mock-Up
                VIAGRA DAUBERT HEARING




I                                                                               1
                                                              Case 3:16-md-02691-RS Document 1004-18 Filed 11/05/19 Page 2 of 19

Boris Bastian, M.D., Ph.D.
University of California at San Francisco

                                                                          Prepared October 3.2019   •   Professor of Dermatology and
                         University of California. San Francisco
                                  CURRICULUM VITAE                                                      Pathology
   Name:         Boris C Bastian, MD, PhD

   Position:     Professor, Step 6
                 Dermatology
                 School of Medicine
                                                                                                    •   Distinguished Professor of Cancer
   Address:      Box 3116
                 1450 3rd Street, Room HD281
                 University of California, San Francisco
                                                                                                        Biology, Helen Diller Family
                                                                                                        Comprehensive Cancer Center
                 San Francisco, CA 94158
                 Voice: 502-0267
                 Fax 415-353-7553
                 Emai: boris.bastian@lucsfedu




                                                                                                        Principal Investigator, Bastian
   EDUCATION
   1981 -1982
   1982 - 1989
                 University of Cologne
                 Ludwig-Maximilian-University of
                 Munich
                                                           NA
                                                           MD
                                                                      Chemistry
                                                                      Mediche                       •
   1985 -1989    Munich, Medical Sciences Ludwig- Dr. Med
                 Maximilian-University of Munich
                                                                      Magna cum laude   Prof. Dr.
                                                                                        med.
                                                                                        Guder
                                                                                                        Research Laboratory
   1987 - 1987   Krankenhaus Harlachingen,                 Intern     Surgery



                                                                                                        Leader, Cutaneous Oncology
                 Munich, Germany
   1987 - 1987   Dermatobgische Khlik, LMU,
                 Munich, Germany
                                                           Intern     Dermatology
                                                                                                    •
                                                                                                        Research and Clinical Program
   1987 - 1988   Schwabinger                               Intern     MedicXe
                 Krankenhaus,Munich, Germany
   1988 - 1989   Ludwig-Maximilian-University              Fellow     Hematology
   1989 - 1994   University of Wurzburg                    Resident   Dermatology
   1995 - 1996   University of California, San             Visiting   Demiatcpathokby


                                                                                                    •   Director, Molecular
                 Francisco                                 Scholar
   1997 -1999    University of California, San   Fellow               Cancer Genetics
                 Francisco, Comprehensive Cancer                      Program



                                                                                                        Dermatopathology Clinical Service
                 Center

   LICENSES, CERTIFICATION
   1989          Medical License: Bavarian Medical Board



                                                 1 of 65
                                                                                                    •   Founder and Executive Director,
                                                                                                        Clinical Cancer Genomics Lab
                                                                                                                                            2
                                                                                                           Case 3:16-md-02691-RS Document 1004-18 Filed 11/05/19 Page 3 of 19

Boris Bastian, M.D., Ph.D.
Selected Publications on Melanoma Initiation and Progression

                                                                                                                                                                                                                                                                                                   REVIEWS I                                                                Cancer Cell
                                                                                                                                                                                                                                                                                                                                                                              Genomic                 and      Transcriptomic                          Analysis           Reveals



                                                                                 The Molecular Pathology of                                                                                                                        From melanocytes to melanomas                                                                                                              Incremental                     Disruption                 of      Key     Signaling             Pathways




             0                                                                                                                                                                                                                                                                                                                                                                during               Melanoma                Evolution
                          =Further
                          .1.•111
                                                                                 Melanoma: An Integrated                                                                                                                           A lambraolf        modlloti

                                                                                                                                                                                                                                                            nawwmul
                                                                                                                                                                                                                                                                    C Efasflore

                                                                                                                                                                                                                                                                                           ••••••••••••••                                       *AD,.
                                                                                                                                                                                                                                   ••••••wwWwwwWwwwwialwwwwwWwwimitalfmninen•matwarwo
                                                                                 Taxonomy of Melanocytic                                                                                                                                    www         uwwwwwwwi..,......n.wwww,....w.worwwwn
                                                                                                                                                                                                                                                                                                                                                                                                                                                              w.f. of Snow. Piaui ...ad'
                                                                                                                                                                                                                                                                                                                                                                                                                                                           Werwel Yu        low VW
                                                                                                                                                                                                                                   wwwwwwwkawwwwfwa,                        whowwwurawWwwinatmil                                  nobtopialwwww

                                                                                 Neoplasia                                                                                                                                                                                                                                                                                                                                                                 FLobsel Julson. Dont C Bsrmn




       I
                          cOsamamonmanwml•                                                                                                                                                                                         wwww     winnows.           wwwww,                                                                           www                                         n.      emetic   nolulion   of rivilanorna

                                                                                                                                                                                                                                   topr1et......1,06mraereists,                                  am.wwwwwwwwww                              www.
                                                                                                                                                                                                                                                                                                                                                                                                                                                           Gwreig0      wit -01e
                                                                                                                                                                                                                                                                                                                                                                                                                                                           San shamowst            nwNsl.S




                                                                                                    JOURNAL OP CUNICAL                     Orcoway

                                                                                                                                                                                                                                                                                                                                         ORIGINAL ARTICLE


                                                                                                                                                                                                                                                                                                                                                                                                                             Cancer Cell
                                                                                                                                                                                                                                                                                                   The      Genetic                  Evolution                of
                                                                                                                      Somatic                    Activation               of KIT         in Distinct               Subtypes
                                                                                                                                                                                                                                                                                                                                                                   Melanoma            from
                                                                                                                                                                                                                                                                                                                                                                                                                             Bi-allelic Loss of CDKN2A Initiates Melanoma
             Distinct                Sets    ofGenetic          Alterations                                           of           Melanoma
                                                                                                                                                                                                                                                                                                                                   Precursor Lesions                                                                         Invasion via BRN2                           Activation
                                                                                                                      h..,              • „,„                                                          wpw
                                        in   Melanoma

                                                                                                                                                                           I      III              9    AST                                                                                                                                                                     arort IIA                                    Graphcal         Abstract                                                  &IMO      W

         Offew   Conn no               jane 5491,       M0.    nonnpn Liss.              f
                                                                                                                      anmm                                                                                                                                                                                                                                                                                                                                                                              liana    Zamo        pa            no
            Neuf N Poen              S 'Omni 9'.a.       M D. Wino lunar         MD.                                                                                                                                                                                                          Beernoten, M LI Olown                      ium     LI It in      umilopf   rmu M 8, Oa
                                                                                                                                                                                                                                                                                                                                                                                   •          Po
                                                                                                                                              cm, 'wavy nwennos ic210, IS,    cat  ralrel        an3                                                                                                                                                                                                                                     CCOMMA Laws                                                    A. limits     Span....       Wm Vets
      Pawn How Ow hi                  iefunaat       PI D. IT D. tw knew MOO.                                                                                                                                                                                                                                    AM. , nobs.              F RC Path and Own I         Brmmr.MD
                                                                                                                                           oa etcrnaoa nue Weamar• nuMiceti SW owl MRAS.91111
           MuipE MOW M D. On W.MmwD                           out       C anew      MI                                                      ..-nr MAW mem wwwv cern*,         nnawad A mimeou                                                                                                                                                                                                                                                                                                           Saw C. firmilan Robert L                Judson
                                                                                                                                                       woufwnwouislon anon    OW Swam         ow
                                                                                                                                                        woonona mon ma niantwa mann     ccl BOW ma                                                                                                                                              •11.111.••CI                                                                         pler                                                               COITIMpord           en< e
                                                                                                                      P Amyl &nth..                                                                                                                                                                                                                                                                                                                                         COK4111                     rolnitiudsonttutst           eau
                                                                                                                                                                               nobalnatandefnam Wane
                                                                                                                                                         - un        aul la annwinin  mv3111low Om *Wood                                       he     ••• Dirwww•Onaiming                     The paloopew wouoima a                      mien            Set bun Wyly    umlaut&       frown                                  if    I                                               plusphoRDI
  U04•00.1.                                                                                                                                                               SWIWOI.Ken”....        11 actegel                                                                                                                                                                                                                                                                                             In Brief
                                                                                                                                                                                          cce *Mt con b.    v.                                      .:11
                                                                                                                                                                                                                                                      ....?„.....
                                                                                                                                                                                                                                                             ,..........
                                                                                                                                                                                                                                                              .11Vi .12  : ,,,ic li     r    :     sr.'    d atrp :     aiTha             rnf      ....   .
                                                                                                                                                       ccc , ..yst        Acr onaalala
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DEFI
  &P.    9,       t51 Winn anioaan•      far  m mclaponmn gdnwil                                                                                                                                                                                                                                                                                                                                                                                                                                        Zang..      arlind    that...n*5          COO(N2*
                                                                                                                                                   *Was,                                                                                                       it    Lo        ......
  linuOM —          risk aleopowe
  Imnimmcifilemlimenkf
                                  • teinMei W. InputicuuM tat
                                      goafeMNAMM24esohne4orou one Jok
                                                                                                                                                                                                                                               ate.                                          ,........„..........,
                                                                                                                                                                                                                                                                                                                                 Ito mt. of w Fawn, wwww.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     111.12
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MOMIty
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        abn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        lea    coital].      sin   the Donal of
                                                                                                                      PI
                                                                                                                           •
                                                                                                                               -
                                                                                                                                    o      ',mann    Ulan   awn nemot  mvflunown                                                               sail    IskommaanCwvanmn                      ad dim alas    puns   ISM.  ltr lobtepalti ropci gamin dawn In..                                                                                                                                           nommiwoela            ofeMiuXVID Wino..t
  ceplibay combeildlarcir.                                                                                                                  'now minims   ford mean   wt0a ago um.                                            mama                                    ;women... Caw          fecluden —wadi     bow. kwas. warmth.       know ard mumpolowe                                                                                                                                             distinct prfoonsion          Map.       Pr
                                                                                                                                                                                                        awasemPol                              wwwwu.     wwwmw                    m         wow          melanoma,
  nem                                                                                                                                        tow            on sinew.                   doom ow Owego Sower us                                 ma 11 I•11 an Wan..                                                                                                                                                                                                                                      wooded by (Lis OA. milLa                  E2Fl•
                                                                                                                                                                                                                                                                                      0                                                                                                                                             Logo's , .           Human winnow
                                                                                                                                                                                                                                                                                                                                                                                                                                [wavy Merlin                an mei                                      medleled transalp.onal activation of
  smotalawatnutAsiamnielasnemlborgrtny...inpe                                      that                                                                                                                                                        nentaulinionwe             DPI ma W           Mawr.                                                                                                                               rialarayin
                                                                                                                                                                                                                                                                                                           Deena um             mrtanni by amain..             ol wnw Jou an Wow fo unfit,                                                                                                              Witt        banscrothelactoronathasteett
  ezmarefonlimileeiglaatuaOmetmenuanniusionwentrunn                                 sun                                                                                                                                                       ,...^.."
                                                                                                                                                                                                                                               DnisarL"..."70tril:                                                             ,......
                                                                                                                                                                                                                                                                                                                      know p.n.,.    Lionnwnwri An                                                                                                                                                      anboclind .in         pnthritcybc         wmfn
  dagesedieselitinframitheivickaladaing,bactanhu                                                                                                                                                                                              an Darawo           Paw.                as     tet.0401 , 1001 =wens
                                                                                                                                                                                                                                                                                                                                                     konn ` kw

                                                                                                                                                                                                                                                                                                                                                                                                                                                         car
                                                                                                                                                                                              F-
                                                                                                                                                                                                        -ow
                                                                                                                                                                                                                         W
                                                                                                                                                                                                                             M1
                                                                                                                                                                                                                                                                                                                     Koine,    velum Mom competence as ofterwW•
                                                                                                                                                                      n
                                                                                                                                                                                                                                              ................. a                                                                                                                                                                                                                                       P oison
                                                                                                                                                                                                              e
         sedniinnewl                  mesmal Zimmamolorehnearan                                                                                                                                                                                                               L....          gam    accrete I. MIAS autal.m. aol ..14.44 arm mute2m.• A Wu, of
                                                                                                                                                                                                                                               Wit ni    -11.1"..  ' " "                     Tr k at Ma;         a .. - ..h........                                                                                                                    In vtoo metastasis
                                                                                                                                                                                                                                               ••• i....   Nom Pepe      P.                                                                         winylornows      u uti intim4      nn     pp.
  MUIR                                                                                                                ▪ On &win                      0104.746 17.704 Ov Ann54                            wd        Onts      On      v         snapp•opun  nv cs.....p..
                                                                                                                                                                                                                                                                                                                                                   PP Pc. nP
                                                                                                                                                                                                                                               t,7,`In cr,r7:7, '
                                                                                                                                                                                                                                                                                                                                                                                    ("nt      P m
  nekan aMplikonidnammanleffennenfletolingisnlowpfn                               cube                                                                                                                                                                                                                                                                                                                                         no Woo watt,
                                                                                                                                                                                                                                                   mow                                       nes Parlfdrf c.d. rfrlf..".     rrrin 'Igrf Dr.rfff'.°1  Rrarre.
                                                                                                                                                                                                                                                                                             CDONLA pawn      ef ennui , -11 on woo inei+Mi•Mi.. l'aX and IT,
  t   aoisollinkolontmen                4Rw®k          10.4Facen fkelompompoof
        Sanplefauldtecrawatoclastiedmosterommamplwo Wporceni
                                                                                                                                                                                                                                               ussinnowin


                                                                                                                                                                                                                                              = Ski rg amr=
                                                                                                                                                                                                                                                                                               krr"rri
                                                                                                                                                                                                                                                                                            mown
                                                                                                                                                                                                                                                                                            mown
                                                                                                                                                                                                                                                                                                             ml
                                                                                                                                                                                                                                                                                                          Ironinno
                                                                                                                                                                                                                                                                                                                      m Blimp
                                                                                                                                                                                                                                                                                                                                  N .."' Pren"rrnnu 1'   5w...won
                                                                                                                                                                                                                                                                                                                         n sizrupi at- cm Lc, 4scc., cc. mit
                                                                                                                                                                                                                                                                                                                                                                                       ?mut Ini.

                                                                                                                                                                                                                                                                                                                                                                                       Dwfw
  annwfwaiallAWARno • tbeworterdamiu crliwanktallitawfw                                                               •                   axcenske,co ...of                pawn.*                                 pacilme. c sari                                                                                                                                   nowl                                                     loahaahth
  moiontwelmoinat awns am Aunt  apoolctimucwwelsteddas                                                                                                                                                                                        cater.                                             run,.            ell, . ,rm , let rad.accm4ructilic n afr erewounn
                                                                                                                      onstrIgan                                                wt., •••11.                                                                                                                                                                                                                                     ueahyanl,mamenuloqinn
                                                                                                                                                                                                                                                                                                 worunwe         Mow nu know                                                                                                                                              wa Dictate         nrodeOns
                  mad he tomato dancfaed fit 14 p8S                                                                                                                                                                                                                                                                                        w r y w wo.,    wiwornoi Now
   fl ak 1.0".47.                                                                                                     scart                deskymeco.           nocycalgs.              oc.
  melammannelandananwiedlions nimossimelwannwAs Nies,                                                                 ...waif                    din nenspsnioWn      Af
                                                                                                                                                                                                                                                                                             innewomou Downy appaffin            atom     of                   wow
                                                                                                                                                                                                                                                                                                                                                  .en Down ontworn,pum
                                                                                                                                                                                                                                                                                                                                                                                                                               wahmorna inflation

  Eglarree pownolinduccom                          We wine    donne uninannuldw                                       fume                   • war,.   we   In wet ma St                             r
  maim       mainiFor PAW dump."                    Smetana         wiener,   pfinifi.                                wow                     ainiwww.mrpw                                         =Lwow            SM            saw,                                                                                                                                                                                         Moe COKM2alocus Wppreetes encimfoCYM wiLYMOn an,

  oars on mew    Lowe Manus                  nil    fuldnwe                                                                                                                                                                                                                                                                                                                                                                    widancoom Diann
                                                                       WRAP fialsomn                                                                                                                                                                                                                       4n.ne,ilcawaavam                     wimma trrnams        Jong niewonta own+
  wows win     wane,           nown,flugnowfor                            'bairn!                                     a                   wwwwwwed              puma iMAPPanin
                                                                                                                                                                                                                                                                                             Pou            op          mi frohst.Valn manciwn. ford WIWI 11,                  211.11.1filinpu                                     we.
  who DI taNDII,Wwwwwwinpowneof                          tic LAS-64S wwa.                                                                                                                                                                                                                                                                                                                                                      pl a    boo dawn 11•1110111Slinvailon Ma BMW wanton
                                                                                                                                                                                                                                                                                             Cc Jan c.c.! asmonmlm              citecc., w Erf'anonik n10.21.4 O.17..inuer.,
                                                                                                                      ▪en .a             —      Y'         ant              SW.
                                                                                                                                                                      559 nap
                                                                                                                                                           yr..                                                                                                                             III N ... -. done             Ilan me Darnavon roan artrfawn owl e won,.     Lwow                                                  1311.124 a Swot tranacmolional by              of EDI
  Poinuothm                                                                                                                                                                                                                                                                                 pafiew ne fawn                      u rn      wr mu& 4191,alad ....1.1ramin minim a.. .IMAM
  llogenetc atwownwkwaind                    welawerasperneutowanailinnedie                                           man_                 lea winnow             cif ma gown            W
                                                                                                                                                                                                                                                                                             b..      a                                  fad rogr‘ , ..   weanonu 111.1.354eL,       N•
  els if ownpowowdeatiWftewaredwarm                          swain Maw,       in Wed,.                                maimi                     M.      paw..             Mew*
                                                                                                                                                                                                                                                                                                                     ol Ittx       ma' utlxn
  0nte45inaof0    wilfuteaMoonhowl                     mmhimkntaga•mm.                                                wwwinfoltindowfakw9Abionmenw
                                                                                                                      awn,                   an Am wham Nam of Wow                       w.
  what     mutuawnlikil                      s.                                                                                                                                                    aMoilW9
                                                                                                                      .did                dn.        Ina cc,                                          .d.11.1•13
                                                                                                                                                     waiwfio                        own.           a- 101,1m am



                                                                                                                                                                                                                                                                                                 lb      lmikam climbs
                                                                                                                                                                                                                                                                                      lawimormAini  Of WA
                                                                                                                                                                                                                                                                                                       Da Initswwwily  Moiammmonwasima
                                                                                                                      tetr.:2=====:24:9C"'"'                                                                                                                                            tunnwc MO Mu...awl...Etat!    ?Joann.                                                                                               ,1
                                                                                                                                                                                                                                                                                                                                                                                                                             1                                                                                            Cel
                                   Do MNEW•Mhmatillfelowe
       DaliONOtlintni.A.SISCI.a*noal.M.11.     NsrlaM                                        %es   sArvs...laticalc
                          :AVMS C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3
                                                      Case 3:16-md-02691-RS Document 1004-18 Filed 11/05/19 Page 4 of 19

Boris Bastian, M.D., Ph.D.
Selected Publications on Melanoma Initiation and Progression


                                                                      The NEW ENGLAND JOURNAL ofMEDICINE




                                                                               ORIGINAL ARTICLE

           Distinct Sets ofGen
                      in Melan




                                 RIM                           Distinct Sets of Genetic Alterations
                                                                          in Melanoma
  Aware /head Meta OVIDEMOMIOI
  Levee Medea Mk al area      eve
  Strome, enpezellA geretee -
  mean, etenedebte


  Vomempaameammeemeoname
  math MAJASNAASe IMmemese
  Aamameentalaaace amble.
  dammeeMeerammineekmeeme
  ma ethane, meleemad tam



                                                John A. Curtin, Ph.D., Jane Fridlyand, Ph.D., Toshiro Kageshita, M.D.,
  men
  We Mama dameerten LA/Ahern
  empa Deardeuttlaarteema
  ea. Maki ailaeoxma datetamt
      themea Meats m                 lav
  Pram. mamma area m enemb
  Ain enboa    ege eve &comely da
  reemsm cad be/sap/ha trom /am
  li gheamema a abeam on Ike wret
                                                  Hetal N. Patel, M.S., Klaus J. Busam, M.D., Heinz Kutzner, M.D.,
                                             Kwang-Hyun Cho, M.D., Setsuya Aiba, M.D., Ph.D., Eva-Bettina Brocker, M.D.,
  ensionskelt4 o• PI,RA, itzmajere, dime
  ea     athegme Mamas wa aye
  anale eremetteapnefectemad
  ale     COMedosencomeelemais


  Thema% ahmanatreeneneeleam
  Me asemmumacathelamemlan
  emelemand macaLleareLLNDI as
                                                 Philip E. LeBoit, M.D., Dan Pinkel, Ph.D., and Boris C. Bastian, M.D.
  mdatenamaMee efla




                         TM MN Ea. emmladem
     Dmaletwagem F Meleemm Mena, al fa peal sea easemeammame
                 /nit   aabeammeella eaa uMm al




                                                                                                                           4
                                  Case 3:16-md-02691-RS Document 1004-18 Filed 11/05/19 Page 5 of 19

Boris Bastian, M.D., Ph.D.
Selected Publications on Melanoma Initiation and Progression




                                                                                             LLL
                  The NEW ENGLAND JOURNAL of MEDICINE



                                                                                                                                                                                    Early invasive melanoma
                              ORIGINAL ARTICLE                                                                                                        IHC for p16 /              '_2       •
                                                                                                                                                       1 mm      I               -      •C•
                                                                                                                                                                                       e




   The Genetic Evolution of Melanoma from
                                                                                                                                                   Nevus
              Precursor Lesions                                                                                                           lu
                                                                                                                                          II I


      A. Hunter Shain, Ph.D., lwei Yeh, M.D., Ph.D., Ivanka Kovalyshyn, D.O.,
     Aravindhan Sriharan, M.D., Eric Talevich, Ph.D., Alexander Gagnon, B.A.,
         Reinhard Dummer, M.D., Jeffrey North, M.D., Laura Pincus, M.D.,
 Beth Ruben, M.D., William Rickaby, M.B., Ch.B., Corrado D'Arrigo, M.B., Ch.B., Ph.D.,
              Alistair Robson, F.R.C.Path., and Boris C. Bastian, M.D.


                                                                   rf "..'".
                                                                        .....7.....
                                                                               =0. 7 ..S..
                                                                                       3.C 7  at
                                                                                              Serk: tnt""W
                                                                                                     Icte lenh•H
                                                                                                             anr hir 711:Slr:
                                                                                                                            e
                                                                   ..., ie....    a... in   . 7T4 darns or narritolatt if,....                   CNN/A:CEP = 1/6 CDKN2A:CEP = 0.61 CDKN2kCEP =036
                                                                   IS. fl at> Ownliall.• mute nen.,
                                                                   us at o......        is a
                                                                                                                 a Sofro thitin4
                                                                                                                                                                                                                      FISH
                                                                      . .. . I.“ .. " 1s. . . '1. . .
                                                                   01,W•diensa
                                                                                                        .." Tr ' a. .S
                                                                                                                     'd
                                                                                                                      . it
                                                                                                                        ' .77:14::(2         :                                                                      • CDKN2A
                                                                   ma natio.                             erased from km, tto,, ,Iten
                                                                   .1••••..             *sm..           ,Intst aita
                                                                                                        ,,            orni ret
                                                                                                                            n Li of
                                                                                                                                 . ;1;ctrar r                                                                       • CEP6
                                                                                                        Luicurilrit Krvamf anni n t`k                                                                               • CEP9
                                                                                                        at ntianma prqm.n1

                                                                                                        1.1111,$,OWI
                                                                                                                  Jrf.nal, vrenvm
                                                                                                        bun thaw, a a
                                                                                                        It *nli rv.I  IDITITMAIIIC
                                                                                                        1St pram., of mew isan knr yne
                                                                                                                                                                                     'PO 44 •Z•4.•••••.:14,e: IHC for p16
                                                                                                                                                                                           gst 1-,terro:
                                                                                                        paiolopa franan Pail,        n6                          ;       •       -
                                                                                                        lacer a bad el(
                                                                                                        von, Imsciuin of Mitt zrrl othm                                  VY..t                                 50pm

                                                                                                                                                             ,g LtAL%
                                                                                                                                                                     •
                                                                                                                                                                   .._ •
                                                                                                                                                                         42k
                                                                                                                                                                          .                fet.
                                                                                                                                                                                              e_, • _
                                                                                                                                                                                                         `11 : 11
                                                                                                                                                                                                        1•1?
                                                                                                                                                                                                        •••tr
                                                                                                                                                                                                        - .c._
                                                                                                                    11,haEsilsOind
                                                                                                        Corvec TI, undm•nveaurtext




                                                                                                                                                                                                                               5
                                                                        Case 3:16-md-02691-RS Document 1004-18 Filed 11/05/19 Page 6 of 19

Boris Bastian, M.D., Ph.D.
Selected Publications on Melanoma Initiation and Progression


                                                                                                                                    WHO Classification of Skin Tumours
                                                                                                                                       Edited by David E. Elder. Daniels Mosel! Richard p. Senior, Rein Adana.




                                                                                                                                1
        e         arz,msFurther                    The Molecular Pathology of
                  a&   kr titickfila
                  A i %Sem onto% on..
                  bat,
                                                   Melanoma: An Integrated
                  •Otheranda.this volume
                  -1090ed articles
                                                   Taxonomy of Melanocytic
                  -Iccdoen*adedanlin
                  •Ouroceppelaensre such           Neoplasia
 it
 ig                                                Boris C. Bastian
                                                   Deparamnatt aMermaxelv and Pnbolaff,ruelmaatthr Reserth kai, limiter:fry
 g                                                 of            Fru...C*140mi. 5415840011; m.i1bpubadm@m(do
 Ei


 EE
 0g
 ,r74
 eF
 RA
 On
            Am.Roc PadseLNIech. Ms. 1014.4359-71   Keywords
            TheAmal Rater VFlakier Mrdbabtral
            &me is 9alint a ptaLmmultrai9999ag     genetics, pathogenesis. classification, mumtion, non
            This amides do',                       Abstract
            Ial1Waatturcr-patboltn$13404658
                                                   Melanomas comprise multiple biologically distinct ategories, which
            CWAIVE12014 byAspaa Rain.
            MI sights rocrecd                      differ in cell oforigin, age ofonset, clinical and histologic prmentarion,
 I                                                 poem ofmetastasis. ethnic dinribution, causative ',aloofUVradiation.
                                                   predispe.ing gum-lint altaadons, mutational process, and patterns
                                                   of somadc mutations. NcopJasmsare initiated by gain-of-function mu-
                                                   tations in ono of several primary oncogencs, which mically had to
                                                   benign melanocytic nevi with charactcrisde histologic features. ilia
                                                   progression of nevi is restrained by multiple tumor-suppressive mod,
                                                   anisms. Secondary generic alterations override these barriers and pro-
                                                   mote intermediate or overtly malignant Lumen along(Ulla progres-
                                                   sion trajeaories. The current knowledge about the pathogenesis and
                                                   chnicaL histologic, and genetic features of primary melanocydc neo-
                                                   plasms is reviewed and integrated into a taxonomic framework.



                                                                                                        09




                                                                                                                                                                                                                 6
                                              Case 3:16-md-02691-RS Document 1004-18 Filed 11/05/19 Page 7 of 19

Boris Bastian, M.D., Ph.D.
Selected Publications on Melanoma Initiation and Progression


                                                             Cancer Cell
                                                                                                                                                                                          ptomic Analysis Reveals
                                                             Genomic and Transcriptomic Analysis Reveals                                                                                  n of Key Signaling Pathways
                                                             Incremental Disruption of Key Signaling Pathways                                                                             ution

                                                             during Melanoma Evolution
                                                                                                                                                                                          Rona               none Judea% Doffs C. snow

                                                             Graphical Abstract                                               Authors                                                                        Conespondencs

                                                                                                                              A Hunter ShaM, Nancy M. Joseph,                                                ar.imintatatutkila
                                                                                                                                                                                                             baff•LaillarfOleit•Ou 18.411J

                                                                                                                              Richard Yu-- lwei Yeh,
                                                                                                                              Robert Judson, Boris C. Bastian
     Cancer Cell                                                                                                              Correspondence                                             ulcer Cell
     Bi-allelic Loss of CDKN2A Initiates Melanoma                                                                             alan.shain@ucsLedu (A.H.S.),                                allelic Loss of CDKN2A Initiates Melanoma
                                                                                                                                                                                          asion via BRN2 Activation
                                                                                                                              boris.bastian@ucsi.edu (B.C.B.)
     Invasion via BRN2 Activation                                                                                                                                                         Neal Abstract                                          Authors

                                                                                                                              In Brief                                                                                                           liana zoos. Aroma JOWL,
                                                                                                                                                                                              CR      Leas                  tt0/0    11.afos
     Graphical Abstract                                                    Authors                                                                                                                                                                        eats. Robed L
                                                                                                                              Shain et al. show sequential MAPK                                                                                  00IbC.                   Judean

                                                                           Harlin Zeng, ApamaJorapur,                         pathway activation, telomerase                              pal"                                                   Cortesporclence
             CDKN2ALocus                            CDKN2A Locus           A Hunter Shaine     lwei Yeh,                                                                                                                 COMM
                                                                                                                              upregulation, chromatin landscape
                                                                                                                                                                                                                                    PhooPhoRBI
                                                                           Boris C. Bastian, Robert L. Judson
            1
                                                                                                                              modulation, G1/S checkpoint override,
                                                                                                                              MAPK signaling ramp-up, p53 pathway
                                                                                                                                                                                                                     WJ    Moats &
                                                                                                                                                                                                                                                 In Brief
                                                                                                                                                                                                                                                 Zola el S. ere that «mots CORN29
                                                                                                                                                                                                                                                 less colicif•• nth the utast of
          p16""                                                            Correspondence                                                                                                                            .me —Ns!.
                                                                                                                                                                                                                                                 beessonosain molanocylk Ninon al
                                                                                                                              disruption, and PI3K pathway activation
                                                                                                                                                                                                                                                 (SAYS progssolon shoo. ple a. .
                                                CDK4/6                     robertjudsoniguestedu                              during the evolution from pre-malignant                                    /inn In.leina      Humanmdsen•
                                                                                                                                                                                          mi., Nun          all Inn                              my:6W tersainonsiscuvation of
      RB1                                                phosphoRB1                                                           lesions to melanoma, but no metastasis-                                                                            BIM a nnscrotioniactortnat haat:Ref
                                                                           In Brief                                           specific mutations.                                                                                                n_sd    with ncc¢yo-he
                                                                                                                                                                                                                                                 Pofireits
                                            L21-1                          Zeng et al. find that complete CDKN2A                                                                          Y     ir.
                                                                                                                                                                                                           ear
                                                                                                                                                                                                        In We AMMONS
                                                       Motility &
                                                                           loss coincides with the onset of                                                                               Itof mealy
                                            `BRN2      Invasion
                                                                      .•   invasiveness in melanocytic tenors at
                                   V                                       distinct progression stages. p161Ne.n                                                                          ligMS
                                                                                                                                                                                           ashy al hymn mangiy111. ka snook model for
         Enghaered         Human melanoma           Human melanoma
                                                                           encoded by CDKN2A, inhibits E2F1-                                                                           11441110110

       primary human           Cell lines                                  mediated transcriptional activation of                                                                  • The   COMOA locus oupproson mettinfocyte migration aid
        melanocytes                                                        BRN2, a transmiption factor that has been                                                                   fruliwponfa bra.cm
                                                                                                                               a•.•                                    ..arm
                            ear
                                                                                                                                              au•-•     Ormr•       auf
                                                                           associated with melanocytic invasive          mmeerethar          rertaram. nooffaof f             Sc
                                                                                                                                                                                   • str      ia ion moo noisome Assort Am awn actiotton

                                                                                                                        mom *an oto NO.,'       mix .itaaton Rol Jota-tm foff.
                                                                           programs.                                   mum          our auk dliteated         tidlItion a ni.par
                                                                                                                                                                                   •   WW2 ke dad bumf ttbnal bawl of OF

                                                                                                                        ese ofswoo      Forst       mein.      itsJef to the N.
                          in vivo metastasis                                                                                 nab
                                                                                                                         0111f         tn)


      in vitro motility                             dermal invasion

                                                                                                                       • N. Owleties•fliSto•
                                                                                                                       • of ma It perms.* 11•••••          •••.••••                            hag Et al.....OW•fw CRY. to-e•
                                                                                                                       nom.        Anita.
                                                                                                                                      n   memo.                                                Jury 2011It 201S lima It.
                                                                                                                                                                                               blip    LoeWl 1016,‘....201.521.1                              Cell




                                                                                                                                                                                                                                                                                       7
                Case 3:16-md-02691-RS Document 1004-18 Filed 11/05/19 Page 8 of 19

A Stepwise Accumulation of Mutations Causes
Melanoma Initiation and Progression

             Melanoma             BRAFV600K + TERT

                                            or
                                                       >=>=>=> SWI/SNF        CDKN2A          PTEN/P53

                                  NRASQ61 + TERT
                                                       >
                                    Melanoma in situ                      Invasive Melanoma
 Melanoma in situ



             Melanoma
                                  BRAFV600E       TERT         SWI/SNF        CDKN2A          PTEN/P53


                                   Benign          Intermediate                Invasive Melanoma



     Nevus

                                                                                                         8
                                                                      Case 3:16-md-02691-RS Document 1004-18 Filed 11/05/19 Page 9 of 19

“No Causal Link between Phosphodiesterase
Type 5 Inhibition and Melanoma”
                                                                                                                        p-value=0.18                                         p-value=0.2
                                                                                                     1.0                          PDESA gene expression       1.0                     PDE5A gene expression
 No Causal Link between Phosphodies                                                                                                    — Low                                               — Low
                                                                                                     0.8                               ---- High              0.8                          ---- High
 Inhibition and Melanoma
 jenny Z. Wang'''. Stephanie Let, Claire Alexaniant. Sucharita Boddu20, Alt
 Aline Whiting-0, [manual Maverakis'C)                                                           2  0.6                                                   2
                                                                                                                                                              0.6
 'Albert I Irwin Colkw of Waitirst Ina NY. 'Inpirtngent d Dermeolow (Mainly olCalibon            2                                                        2
 CA tdorgeteen UnAervIty School of Meelelnit Washington LL. lAA                                  a
                                                                                                 To 0.4-                                                  To 0.4
 Purpose: To examine the 2%600121bn between phombodiesterase type 5 IPD(51 inhibitor te          a
 ing a systematic review of observational studies: and 21demmOnIng II low PDESA gene cep
 related with decreasal overall survival.
 Meanie and Methods: A systematic search of otnertational studies examining the associa          (7) 0.2 -                                                (0 0.2
 and melanoma was preformed through ClinicalTrialsgov. the Cochrane Library, DABA.St. Pu
 bases, and sewn eligible studies were Identified. PDESA gewgaw...non was analyzed will
 human melanoma samples obtained from the Cancer GliflOtne Map.
 Menke lour dUtiltis reported a positive association between Pubs inhibitor me and molar             0.0 -                                                    0.0
 cridelatical RNA sielucticIllit data analysts revealowl that unikemproamoo of the PDESA p
 mown in melanoma.                                                                                         0   5   10        15        20    25      30             0   10       15        20            30
 Conclusions, There Is currently no evidence to suggest that 1.1)15 inhibition In patients tau
 The few observational studies that demonstrated a positive association between M)E5 In                                   Time (y)                                            Time (y)
 failed to account far major confounders. Nonotholoss. the rubsuntial evidence eradicating I
 amino monophosphato icQvifh.medlated melanoma pathway warrams further investigation

 Wow& Melanoma: ehaphodimwraw 5 Inhibitors; Sildenafil Clinic Tattalafit Vault/nail dilaykoctionde


 nit s in Oen MOM INS WIYwi dew A• cow M th• Casa Ceram IMISUMB HwCwlwnY law

                                                                                                  Fig. 1. Kaplan-Meier survival curve for differential expression
 Muth pale urdarad ....   co w Yawn and api•desie en,w        pieced Ow swat id.. •




 INTRODUCTION                                                     PDE5 inhibitors work bp
                                                                  acnnty that degrades q
                                                                                                  levels of PDE5A gene in (A) 470 patients (180 females and
                                                                                                  290 males) with a diagnosis of melanoma at any tumor stage
   Ever unite the mtrodumon at addenda 20 years ago.              icGMPi. a &wroth mind
 phosphothesterase type 5 (PM) uilubitors have be                 cavemmum of the penis
 come the mainstay therapy in the treatment of penile             penile smooth muscle rel


                                                                                                  (0–IV), ages 14–91 years; and (B) specifically male melanoma
 erectile dysfunction Mk which can be severely hont.              quint enhancement of d
 mg m an caimateel 5% to 20% of men worldende                       The link between PD1


 Received An 13. 9318 Accepted Arm 10. 2018 Published mini Otter 10. 2018
 o                to Enticed Maned 0 hoptioata90:00202/2112946204
 Department cirnermalichigy. Unwisely c/Calibrna Dees Medea Center. 3301 C Sweet Side 1300142(
                                                                                                  patients (n=287) with a diagnosis of melanoma at any tumor
                                                                                                  stage (0–IV), ages 18–91 years. Melanoma prognosis
 Tel •1416734-0254. Fax .14164224702. Emit ecaveraluseuxian.aciu

 Cepoir a Aaoran Swim its SariMake* sad Melee



                                                                                                  unaffected by high or low PDE5A expression in patients,
                                                                                                  regardless of gender, age, or tumor stage.

                                                                                                                                                                                                              9
                                                                               Case 3:16-md-02691-RS Document 1004-18 Filed 11/05/19 Page 10 of 19

Arozarena In Vivo: No Invasion Effect

         Case 3:16-md-02691-RS                  Document 837-35       Filed 01/11/19 Page 1 of 21
 Cancer Cell




 Oncogenic BRAF Induces Melanoma Cell Invasion                                                                                                                                                                               •
 by Downregulating the cGMP-Specific




                                                                                                                                                                                                         Lung weight (mg)
 Phosphodiesterase PDE5A                                                                                                                                                                                                     •
 Imam Arozarena.1 Bela sonchertiorden.1 Lela Pace,.               r
 itineye VMS: EnIt Stetaht and Rcherte ream&


                                                                                                                                                                                                                             .
 ethe Fel lelectICancereareasch S yea LtanscectenTeart Seaton c
 ehurni Co Bo op, Letbovalent CRLIK Lete Lee. s
 Small address Face ly at Lie Sc nee MeNe Steen auSeg
  text0100ndesiCe rcherdnettleeta az et
 e0110 101e1 co 201010 On                                                                                                                         BRAF DOWfiregi




 We Show that in melansea Cells OnCOgeniC BRAE. at
 dOWnregulateS the cOMP-apecilic phoeptiodiesterasc
 small deCreaSe me proliferation. its Major impact is to all
 This is because PDE5A clmenregulation leactsto an lice
 ca.% Miamian° Increased contractility end inducing i
 increase in short-term and long-term colonization of I
 Pathway In NRAS mutant melanoma or RPM mutant C
 OnCegeniC IMF induces invasion through OOWnregut


 INTRODUCTION

 Peelerocyles ere eplicilted pigment mile keened .11111.,
 Me Slat Mae they deb.*. COmplexion end heir color end
 pease proNollon Wm the dernage10 elleCtS 01 titav0frat

 °Oen else the pre:acne( ronlnoire. a oetenllelly clordly
 Ain sees diet St Smut 8.000 people Sr the Ur          Stems
 end etas MOOD pope 61 Wive own year. ...) , WW.,
 some.; melanoma ire:dance Newel doubles eon cacao.. H
 beets early. imearomecan ee cured by mobil remietian. but
 due to IN wackily to nose.          n six. 20% of patients
 PIXInies 01 lin agerernive Marl. OwnsMit is refrectoq
 re beams end he e pane P.D.., wee leads, sines
 NOS OM m mooned. 5 yormaselreNeol               10%.These
 dale tNeiRobt the need for Improved °MR.:ends,of melanoma
                                                                                         a                                                                                                                                   EV/   PDE5A1/
                                                                                                                                                                                                                            DMSO    DMSO
 bology to Wiltsle devebponnt me Oneutic efreteem.
   An moot. Orating paewey inmelenoma b the FIASMAFI
 1.1EIOERI(cescaCeiGrey Schopteretel .20011PASInemel



 _Delfloonce
  Si
   The prolin Moose WM le velvehod by musk win-al-fu
   rails MIRK MINN.hipirmiNellat end ••• Aerated IN
   Oman...N. POEM I bee Impe al *ups aid as Skimp
   dyesioson ad ptennomy wend hyperlseelm 'OSA do
   In ONG and Is — aid Increeeed !motto oolonftsion eel                                      1-                                           I I"
   Mem bwesekn M vie had donnethinree Imp aloe[
   end 0e0'enillabolene aid the 15 4M abwk. byono,
                                                                                             ;-                                             1*-

                                                                         %In             legeeenIelereene cue berm In the
                                                                                mokeionsbin.• ”em.e.eonnts                                    bgret o Wil.6•CFPKW,                  GFPIPOESUCIPPDC,
                                                                                                                            etiteentose ite *Ate teetoniPelieev mu, a lie cete ...Se mien. ateinme.
                                                                         Weetecereded.ple0e0Pehetneciett,ietithe oat SofehtlaumeaCtenleteakettneteitgeaskee000, 101                         etehetatee
                                                                         tor.                   pi, VII.C.40FPIPOS CiPPa at elm aid tsrfnpamntihe
                                                                         P.Sers van env unto reregeem anetnemer•lanuernau 10, Meal ml.keyresseitn a.Jomaawnrne rewewarrnmem.
                                                                         creeors.euev......aeen”reeer *mesa met.... reencempeee.ereweeetreara...aseefer..........a.re....e.e.
                                                                         +sew to Nen-el. eedssercus POEM. MINIA.O.,               T. ea....        re    ase tete h. mt. tune e.t.a ea 0.000.e. than,
                                                                         wuza.a.nore eta wiNefo.opinese                 teNnine., nue 30 me.aces. neve.                   ee.u..nevefeke ree
                                                                         75 NI. Otettirceien et to feta et etatneet eve a mt..       . th es 2,i ato noglim            nnteno W.466•ChrWP 1.11FPI
                                                                         Waa6A-G11,10E5A,GIFIVFOEW          n,pariffcaNe. tor 10 Was O..,       Wm 3 rra r. ce
                                                                            /075112-.41. ,s.rf) Aliskeyammem armee, ea, En.... a pees rem seadea q dnaa a eetra,ereen,
                                                                                                           ease qemeura Fg , uyea,apf Iowa. roilweee.Neinese Fermi ...surnames
                                                                                                                                     ppm,
                                                                         a5 nun enerrm.ameroenM ...Le., MUM. Th.,.                                                             .b....viset, wrm.




                                                                                                                                                                                                                                             10
                                                                                Case 3:16-md-02691-RS Document 1004-18 Filed 11/05/19 Page 11 of 19

Research Community on B16 Mouse Melanoma

             NM Public Access
     era
     (koirie Author Manuscript
          Published in final edited form as
           Arnett Cell Ma/anon. Rae 2013 July; 26(4) ES-614. dos10.111Idscnr.12099
ti
          The Future of Prechnleal Mow
          Is Now




I
          Glenn Merlin°, Keith Flaherty, Nicolas Au
          Terry Van Dyke. and Meen haul Merlyn

                      On October 171 2012 a rely
                                                                                 However, current in depth knowledge about the
                                                                                 complex molecular basis of human melanoma
                      scat met at the lffistar I
                      the amen: status and forme
                      on the mouse as a model us
                      CCU). Terry Van Dyke (NC
                      development of bona mesh           d




                                                                                 has revealed that this well-established and
                      tell modelers what Enfant          )
                      modelers acquaml &mune
                      scientists =tided Ors Keit
                      (Memoirs' Sloan Kettenng).
                      and hernias Acquffieffi Pem        a
                      researchers included Des At




                                                                                 widely used cell line [B16] does not reflect the
                      Stet Holmes ffiffintstmn C.        6
                      Kazan Smalley (Muffin Can
                      (CSO Adelson Medical Ma
                      Famdmon Breakthrough Cs
                      Research Affiance).




                                                                                 genetic underpinnings of human melanoma.
                      An underhang premise of th
                      without a solid ratonale den
                      tails Menu seem to be ore
                      support them Candidate ant
                      that nTffiffilY noPUT the ore
                      suhainneously aeoomaded            5
                      models are oven reliant on
                      =Imre and have an inadequ                                     Use cognate immune     em for any model may he paramotmt m m...Ypwg
                      systm and to have proven                                      response hypotheses.
                      many shims move um the cl
                                                                                    For more than fist decades. the rumor conology field has greatly benefited from the
                      The minima field finds as
                                                                                    development of de poony nommogemc 316 mouse melanoma model. However. astern in.
                      medicine of clinical [upon,
                                                                                    depthlmowledge about the complex molecular basis of human melanoma has revealed that
                      chscussions on the curium A.
                                                                                    this welhenabhshed and ffidely used cell hue does not reflect the goerc ffiderpumnip of
                      models. and how these twos
                                                                                    human melanoma. Instead. prechnical animal models used for efficacy Turing of novel
                      desameon of new resources
                                                                                    smmffiotherapeuor modalities should be Molded on relevant Moran buoffigy. To help
                      and conclusions concemmg
                                                                                    achieve this. the anaemia' landscape of human melanoma should be modeled on mouse
                                                      Idpsnueiry 'many yd-HIN




                      challenges                                                    horn with intact fine    systems(e g.. C5781.16 mace). allowing the evahadon of the
                                                                                    effects of the immune sptem and hosturoor mienceons Ideally a minor Stem
                                                                                    intrinsic imnamogenicity on an wommaccoropetaa host would result in the mfratumond
                                                                                    rffinnenent of cellular elements comprising both the innate and adaptive aims of de host
                                                                                    immime nun. This desired attribute could recapitulate the (eh. of host immimolopc
                                                                                    hangs to impede effective antmonor responses m humans.

                                                                                    Luddism's the presence of moss mantling lymphocytes ni unnamocompeteu mouse
                                                                                    models would recapitulate the ocarmence of fimceoully to/eram T-cell repertoires against
                                                                                    unknown tumor angw m paoffin with melanoma. Apo= of uffii side the mumon of
                                                                                    artificial genetic information re g. drion.mIC proteins) into tumors that may rudiment
                                                                                    increase ten inimmogenuity. The anificial aspects of this son of immuoity may not


                                                                                    hymn. Citthrloperref. Ant Tamanwc nabble nONAC 2014 3y 24.




                                                                                                                                                                               11
                                                                    Case 3:16-md-02691-RS Document 1004-18 Filed 11/05/19 Page 12 of 19

Dhayade In Vitro: Does Not Study Sildenafil Alone

           Case 3:16-md-02691-RS Document 837-37 Filed 01/11/19 Page 1 of 26



 Cell Reports
  Sildenafil Potentiates a cGMP-Dependent Pathway
  to Promote Melanoma Growth
  Graphical Abstract                                           Authors




                                        foil
                                       Sildenafll

                                    PDES inhibit)
                                                               Case 3:16-md
                                                                                               The role of inflamed tumor vessels
          Puma       anoma

           Low cGMP level
      Moderato melanoma pro,wlh
                                                                                               as the source of endogenous CNP
                                                                                               in melanomas needs to be
                                        High so.  len
                                  Peernokon at MARC sl
                                  Increased melanoma




                                                                                               established in future studies.
  Highlights
  • meteoro mob express a cGMP signaling Patlo
    POES
    The cGMP pathway promotes MOM< signaling
    melanoma cell grovel am" MYO.
    ROES degrades cGMP aid thus acts as a brake
    growth-promoting cGMP pathway
    The PDES Mocha stickball releasesthePC/ES            Figure 55 (Related to timire O. Moan.' cGMP signaung m kielan0Ma Pathogenesis
    to renamed tumor growth                              The scheme illustrates how a bidirectional crosstalk of cGMP and MAPK signaling promotes the
                                                         switch of non-metastatic cells in primary melanomas to invasiveMetastatic cells. CNP is released
                                                         from endothelial cells (dashed circle) of the inflamed tumor vasculamre (upper left) and binds to
                                                         its receptor. GC-B. on melanoma cells. Thereby. CNP triggers an increase of the intracellular
                                                         cGMP concentration and activation of tGlaci in the melanoma cells. Via phosphorylation of yet
                                                         unknown substrate proteins. cGKle promotes MAPK siggang upstream of MEK (indicated by
            Maya& etas. 213.16 CM Owen 14,2E604
            March Z. MillaarrieliteAuthas
                                                         the bracket). resulting in cells with increased potential for growth. migration. and invasiveness to
            intr,..clowign0.10.64terep2M 6.02528         develop. Degradation of cGMP via PDES acts as a "break" in this switching process. However. a
                                                         persistent increase in MAPK signaling. for instance. by sustained activity of the CNP-cGMP-
                                                         cGYS cascade andior by somatic gain-of-function mutation of BRAF to 4600E-BRAF
                                                         (Arozarmia et al >011). results in dowmegulation of PDES at the transcriptional level This
                                                         releases the PDE5 - break". thus. establishing a feed-fonvard self-reinforcing loop that further
                                                         enhances the aggressiveness of the melanoma cells. The PDE5 'break" can also be released
                                                         pharmacologically by the PDES inhibitor sildenafd. Note that CNP and sildenafil might act
                                                         mainly on cells of the primary tumor to increase their metastatic potential. and that "switched"
                                                         metastatic cells might lose expression of both cGKl and PDE5. Note also that the present study
                                                         has analysed the effects of exogenously supplied CNP. The role of inflamed tumor vessels as the
                                                         source of endogenous CNP in melanomas needs to be established in future studies. U0126 is a
                                                         MEK inhibitor used in the present study. RIK stands for receptor tyrosine kinase.




                                                                                                                                                                12
                                                                     Case 3:16-md-02691-RS Document 1004-18 Filed 11/05/19 Page 13 of 19

Dhayade In Vitro: Does Not Study Sildenafil Alone

              Case 3:16-md-02691-RS          Document 837-37    Filed 0




  Cell Reports
  Sildenafil Potentiates a cGMP-Dep
  to Promote Melanoma Growth
  Graphical Abstract                                             Auth




                                          00
                                        Sildenafil



             PDES active            PDES inhibit

                                                          A
                                                               11M
             POMO     ammo
                                                               140
           Low cGMP level
       modorM melanoma growth

                                        High COMP
                                  Promelmn of MIMI( is
                                   O1CIMM0 MOIMOnia




                                                                 —   Mr
  Highlights                                                     —
                                                                     C141
  •   me•anwro 001613XprIMS a cOMP signaling pat
      POES

      The cGMP pathway promotes MAPK WOW.°
                                                          I
                                                          Sl

      melanoma cell growth arcl migration                 j
                                                          t
      POES degrades cGMP aid thus acts as a bah.          C I
      growth-promoting cGMP pathway

      The PDES blcclur sndanali releases the PDES t
      to Ircreasod tumor growth




              ghee& Oat. 2016 Ca Men 14,28)0.2
              Manta. 2016 batrielbeAuthops
              mersitcd...ergn0.10184zetep2M 652,021


                                                         coact
                                                         Plineancoonn
                                                         MFM.100 ILA Masai Chem       La
                                                         (P.M OMMehmanamemehjeckamonmoomprwOMMORMmhegs          7.00;peftintweLAstompoMemmomMOM
                                                                                                              '.15                         O   MOMmigol
                                                         oldwg151120Mokederhottsimi•Mg wOmMisihmeomlionMehothaminoltMcimIMMOsamdmidomMmaneci2dombatom

                                                         halt
                                                         comnommoteMsMommem4mMlartmeLmomerlermhaimestammienamosDAM•20MmstmoimiminigemMantows


                                                         eyteemeCa.maprorrotedtheinyasiveneederthenmarema            It. ono that cOMPam Mom. MOM sign., In WM
                                                         MOS, Manager. IT. Bled 01000•10fil On the grOMM101 pinery   Mooed MOMS 01 COMP [MIMIn the aMPity 01 MAIM( Ma
                                                         Moms was not daMeMond n mn MEM, out W palmed                cOb.Moaier.sdwlqueo meld rot atfct cOM,Momm
                                                         cGMP generate. aid Memos was natianMetlika. otos            Mn Maga. FRAFMAMMOSalanaMIMOSanalMaCIM
                                                         Ammena at aL dna. an Wiliam d MAPS at COMP                  shirty PflomeetaaillOemaPresMne.MS SAW.'
                                                         moire. Si that meowed MOAK ann.y Mauna it talniad           CilluManonalal0Ma Oallt,naldruMaSaCtiOOSOOMMan MIL
                                                         cm, mom am &gnomon ol POPS, cm study fagot                  amsna pagetalsomrataamm cam bomb.* mithnoMY


                                                                                                                CM sawn 14.2599-2Ma merth22 20M ir20i8 Pe Autos 2005




                                                                                                                                                                          13
                                                                      Case 3:16-md-02691-RS Document 1004-18 Filed 11/05/19 Page 14 of 19

Supratherapeutic Sildenafil Dosing
                                                                                                                                                                              700       —0— Control
           Case 3:16-md-02691-RS Document 837-37 Filed 01/11/19 Page 1 of 26                                                                                                            —0— Sildenafil
                                                                                                                                                                         rl   600
 Cell Reports                                                                                                                                                            E
 Sildenafil Potentiates a cGMP-Dependent Pathway
                                                                                                                                                                              500
 to Promote Melanoma Growth
                                                                                                                                                                         a)
 Graphical Abstract
                                                                                                      ler
                                                                                                                                                                         E 400
                                       mm                                                                                                                                     300
                                      Sildenafil
                                           J.
         PDES active              PDES inhibits
                                                            lb
                                                                                                      ess
                                                                                                                    CNP

                                                                                                                 '41•    :1    •   102     514
                                                                                                                                                                              200
                                                                                                                                   p9005

                                                            lie                                                                    606


        Low COMP level
    Mader ela melanoma growth
                                                            a                                         44••=
                                                                                                                        owe
                                                                                                                                   T ir
                                                                                                                                          5P
                                                                                                                                                 05
                                                                                                                                                                         /— 100
                                                                           IOC WW
                                      High cGMP level
                                Promotion of MASK air
                                                             to                                                               sr GwFx
                                                                      10     20   30   40        60               24     I D  9 /a-PDF-64-bn)
                                Increased Meluwma5                                                           0    1o     In Is 441/6W1401d)
                                                                            Una (MIA                        no    15     1055 MIMM42144.1

                                                        0
                                                                                                       80
                                                                                                                                                                                    0       2     4      6     8    10   12   14
 Highlights
   Mainorna °alb express a CGMP signaling Pal.
                                                                                                       40                                                                                                Time (d)
   POO

   The cGMP   pathway promotes MAPK signalling a



                                                                                                            “A subgroup of the experimental animals received
   meianoma cell growth and migration

   KIES degrades cGMP and this acts as a brake                    s   5     is    a         ea
   growth-pronmbng cGMP pathway                                            Ilene MI




                                                                                                            sildenafil (200 mg kg/day) in their drinking water, while
   The 9055 docker Yuma! releasesthePDS lor                   aleseipel Mensnes Was Slam04
                                                          p.n. eyrs male spas in hma 6. el
   to learealed turn. grove
                                                        onasemearaneammaYmeasem.


                                                        a elaelenneeselor temne ma re sae
                                                                  vemem am      mum m




                                                                                                            the remaining mice had water without the drug.”
                                                        seem...

                                                        IMPDIVeligeid.....1••••rani..101,10
                                                        Clittn9iilepSteplere•••••Inn
                                                        aP   ceas   emateasn memnames.
           Dhseede eta. 2016 Cal Repeal 14, 2111.83-    e...01-51.01   mmemmaiseleaswenn
    mmes   termm.2M MCI Thillwthas
           14.4.4001.0494/010161120.02015.02025         121124 calrat sees ovaselay
                                                        041.000:41Sae. 001•••• MM. 4% MT

                                                        ellenellialamlefelf Gal. Otiammle.41114. PenoMmance e                 reaaaere esseavateen 4414.41mentea Mee..

                                                        bete <I cent.irep aihnIll,0101.1n We,*
                                                                        mpeemM^® Mrosn
                                                        menelearaeneea mem Camente Mean m

                                                        cacaoe      enOpeeernad the may..
                                                             110.1/..11ISM el adorer. on.
                                                        lenses wee net ...red    el Me study
                                                        }MP pererabal sad enamors we rot a
                                                                                                        “. . . it is not clear whether the sildenafil concentration
                                                                                                        used in our experiments is also reached in patients. . .”
                                                        Mossaa eta denote ea alum. el
                                                        eldeanle n sat seams MAR< ealaY
                                                        sGMP w4 are ooromegdaban a P9E5




                                                                                                                                                                                                                                   14
                                                                                   Case 3:16-md-02691-RS Document 1004-18 Filed 11/05/19 Page 15 of 19

Direct Effects: PDE-5 Inhibitors and Melanoma


 ARTICLE                                                                                     Journalof Ceiba;
 sinned arretozitazdedou itthru-anz telly                                                             r  "                                                                                                   mrsrmmurneanmenf. mgeSt    essemse,

                                                                                                                              ▪       RENMIUNIENEIN eels I.IwH




i
 1 _PDES Inhibitor Promotes Melanin Synthesis Through                                                                         3',5'-Cyclic Nucleotide Phosphodlesterase In minor Cells as Potential Target for
    PKG Pathway in 816 Melanoma Cells                                                                                         Tumor Growth Inhibition
       Xiaodong Zhang,' Guirui Yam' Jun Ala Jingwei Wu,' Xiaoyun Sun,'                                                                 Drees Rodney Zathatralablo. gad Gemara ELSIMErtad
       Jingshan Shen,' Hualiang Jiang,' and Heyao Wang'.                                                                      Orpommem 4e /men, MS.,. I llennenlevIESealnee Othsnim w lertlinel4 HppdVarrirous )1 041100,11,04. N.        -    nritheOnsim/ Remo, On ICal
                                                                                                                              Theme,                   O h on, 1,Ni...on 4 04444.                am.,           Ee4,4,4.4411 F.eierRY                               SON:
        'Shanghai Institute ofMarano Malta, Chimp Amaral), of Selmer. Shangli., 301203, GUM                                   onxarnrnanm 10. Eh Mermen
       'SOMME ofithannary, Sudan Uurvemlly, Shanghai 200032, China
                                                                                                                              ABSTRACT                                                                  Mint vastested for its t
                                                                                                                                                                                                        was identified to find o              ANTICANCER RESEARCH 30: 355-358(2010)
                                                                                                                                 boatmen of 3...5.-cydk flunked. phaapbarlinterese WM! lee              he Itkrain foe growth is
 ABSTRACT                                                                                                                     Yen cbsectnied in alt minim enclueraa cella and MCF.7 hire
 POE inhibitorscould Increasecellular cOMP levels and are used to trtoterecilledysfunttion aswell aspulmonaryarleslal         leery mrellrsra Tells. Sap.. or kkar PomPsdakorro at-
 production was reported to be necessary for UVR-Induced melaninsynthesis. however.the effect of POPE Inhibitor on inch       Oehy by fan proof, liquid chromithrlems$1 no a Meno-Q coiner              MATERIALS AHD
 not been examined. We found ihoi P0E5 Inhibitor fsildenalli or vardenafill and the eGMP analog a-CPI-COMP                    soled dun baron. NICF.7 cans meshed a eye. CMP.specifk
                                                                                                                              lecenzore WDEN). a cc& CMPwctivable hammy sec &00.10. and a                    Pretoria. of Cd En
 phowhorylalion. leading to increased Wrosinasc expression and mdnnln synthesis, which was counteracted by KT!
 6MP-dependent protein Mtn. (PKG.I Inhibitor. However. KT51123 did not affect eAMP-elevating agent-mediated an
                                                                                                                              trait AMPnpeeille Ivuyrx IFUE441 MA cells contabed a cyclic               day too roan , a 99                                      Expression and Role of Phosphodiesterase 5
                                                                                                                              GMT... homy. IPOE.W I. a Cal" k•hoodulln.theled team                      buffn am suspended in
 Indicating that K(5823 selcolvely inhibited (6MP-induced melanin synthesis. This is the first study to find that POES Whit   erno1PDE.Is. Nod a peck AMPneed. bowayrne 1 PDE.C‘                        beneelene.0.1 en phenyl                                   in Human Malignant Melanoma Cell Line
 melanin synthesis and reveal that PKG-dependent COED phosphorylallon and tyrasinas, expression Is Involved In AMP.              A wientill)E1m              tested for deiced., specimensPOE           01 w Nonasylodysini
 synthesis. Our results widget' that POE5 inhibitor may be beneficial for the °raiment of hypopionentalion disease. J. Cel    laimignria Inhibition of POE activity In B16 Mb by tie new esp..          peptin.0.25 nmerme.0.05                                             TAKU MURATA. KASUMI SHIMIZU.YOSHIIIIRO WATANABE.
 2730-27412012 02012 Wiry Pedralkals, lee                                                                                     DC-TA-46. we fwd It resell epecillogy from PDE.IV lablblike ISM           as 1.000 x g for 10 min. T                                          HIROSHI MORWA. MOTOKO SEKIDA and TOSHMOTAGAWA
                                                                                                                                               = 0.93 lin M.. more W I o aelisity neater.               103.000 ax for 60 soda
 KEY WORDS! 101514110 SWMIESIS; Wes IMIIIIIMX;               MoSMASE                                                          be DC.TA49 Weird POE-I clCs - 51,1 ad PDF& 1.IC* It .0.                        POE Aram POE sale
                                                                                                                                 DC-TA-46 nu found to inhabit growth of 1516 .tb.        and Ma-7       1161with diele rnntneab                        Department of Oral and Matillufackil Surgery. Division of Repatuthe and Regaurathw Medicine.
                                                                                                                              swam endear Mb don depedentlyIBIC IC* 1.7 ply MCIF.7s.                    in Wier <OWNS, }OM                           Inalitute of tint Science, Mie Untierally Graduate School of Medicine, Thu, Ml, 514.8507, Japan
                                                                                                                              ICs •.• 2 .0. At 2 nu OlgeentriLAn teeth Chlbleen d Bli                   Indsbainn. gm gunned Se
                                                                                                                              cab nes 60%.concondlant with a decrease la POE activity of 6.3% and as
 M                 Is an important skin pigment In human and
           contributes significantly to the health of on individual
 IGIkMtA 1909: Sturm. 20021. lath or decreased levels of melanin
                                                                        IStomInsW el al..20041. Melanin synthesis Is stint
                                                                        moiety of inirinsic and extrinsk factors. including
                                                                        agents, OM and a wide vsewly of growth facto
                                                                                                                              Inn In cAMP hod of 59%. la contr.. locuhailon with Inhibitors
                                                                                                                              epee. for MCI ad POE-V reueed al* S nu*. or undneciabk
                                                                                                                                                                                                        1111-5',AMP was precipitai
                                                                                                                                                                                                        me wanton as n*oo
                                                                                                                                                                                                        without POE                           Abstract. Background: Eleven phemphodiesterthe (POE)            the hydrolysis of cyclic nucleotides. PDfis regulate the
                                                                                                                              gr.* Shbaltion. T n results wager a enceriathan between POE•15 I.-             mootrO too goebor                gene families (PDEI.II) have been identified. and some          intracellular concentrations and effects of them secondary
 in human lead to many skin disease, tamed hypopigmentary               (Friedmann and Oilchreal. 1987; Yammolo et al.
                                                                                                                              Wit. and gnaw* entilbklon. PDE.IC has appars to he a potential aeri       cell extract no leaded a I
 disorders including vitiligo and gray hair illadmann el al., 2004:     2009: Ho et al.. 20101. cAMP pathway plays a          hype ear antiproillenthe                                                                                        POE lsofornu or selectitniyerprtssed /n various cell types.     messengers Son PDE familks are mWtively specific for
 DessinIod el al.. 20091. There are several IscaLments for hypopig-     regulation of melanogenesis through activation of'                                                                              II x 03 TnA prtelehhca                Previcanly, we reported POE!. POE) and POD: &Trianon,           CAMP (PDEs 4. 7 and 8) or for eGNEP (PDEs 5.6 and 9):
                                                                                                                                                                                                        0 I en pheryhrehylsulfort
 meniation disease, but there remain some problems, suck as poor        protein kinase (PM) and ,ANIP swank clezten
                                                                                                                                                                                                        Plell.chone Thies).*                  In human malignant melanoma cells. However. the                 odors hydnalyxe both iron 1.3. 10 and ID°,
                                                                                                                              INITIODUC110N
 efficacy and severe side effects Marlmann to al.. 2104: Hereogova      timismipdon factor, which Induced an upqegulal                                                                                  TnshiCl. pH 7.41. After we            exprendon and role ofPLIES in malignant melanomn cells it          PDE5 is rChitheiy specific for eGME and is expressed
 el al., 20071. Thus the search for new types of treatments of          expression and the stimulalion of inclanogenes           Multiple roans of POE' have been demonstrated in venous tissues        Coed n I mihnin. thing a              nor clew. Therefore, we characterized POE) in human             abundantly in vascular smooth muscle, including the
 hypimigmeola lion diseases with high efficacy and low toxicity is      et al.. 2011: WM et al.. 20091.                       or cells and have Wen characterized on ihe basis of substrue speci-       Fracnorn of 1 all line coil           malignant melanona MM cells. Materials and Methods:             pammary vasoulature and copus mminomm of the penis.
 warmnted.                                                                 FAr the fi rst !Minim I996. the second nu-sump     ficity. sensitivity to calmodulin or phowlmiliez        inhibitors. and        Ellen& Cal . /CA.4
                                                                                                                                                                               terase                                                         PLIES activity and POEM nithith eqtreszion were                 Three altematively splicing variants of human POESA
    McInnis Is syrithesizqn In minnow/es vla n cascade ofmaymnite       to be requited for melanin synthesis indeed by        kinetic parameiers 0-31. Howes., no data are avai    laMe yet concern-              I    In1615 pram

                                                                                                                              ing cecnzyme dicnbunon in MCF-7 and BI6 tun cells. We found                CM P                                 investigated in MM cells. The full open pealing Hamel far       (POLLS,. POESA2 and POEMS) have beat identified and
 :holmne controlledby trosinase (Heating. 1999; Kim nth., 20101.        Manse [GM, content In mcianowles Worm
                                                                                                                              thine noenayrnes. in MCE-7 cells. PDC-II. POE IC and PDE.V. in                 Determinationof IC.,             human POESAI were sequenced. Effects 4 PDS inhibitors           their N3m doribution diem (2. 3, 51. POE) inhibitor
 Tyrosinnse is the sate-limiting enzyme of melanin synthesis char        19961. Phosphodiestersse 5 011551 if the pro
 catalyses the hydroxylation of a-W..1.e to f-f .4-dihYdmXYWie-         nopondble for rOMP hydrolysis in various typo         B16 Tells. POE-I. POE-IV. and PDE.V. Isoenzyme nomenclature fol-          eltrank at a uock erne.               on cell AIWA weir de:ermined by 3.14.5thimethylthiazol.2-       sildenafil improves penile erection with a minimal risk of
                                                                                                                              lows that introdeed by Beano 121.                                         B ion             a stale of          yll.5.(3.rarbotsmerhohrhenyl).2.14.aulfophenyi).211.            sidemffects and admix events in many men with erectile
 nyhtlanine 0-00PA) and the oxidation of sd)OPA, to dopailidlose        Wass et al.. 20071.1.0E5 inhibitorssuc], asslider
                                                                                                                                 Foch Ions of &rimys h... unique role in an regulation a the            ome                  the 'nay         tentizollum. inner tab (MIS) assays. Heaths: PLIES activity     dysfunction I I.3. 5). Roane, the expression and role of
                                                                                                                              intracellular level of cyclic nucleolides. cAMP is a patine intratell.    oaxentivion from the do
                                                                                                                                                                                                        one refuma us tholia                  and POEM/ mlINA maintain' were detected in AIM cella.           PDE5 in human malignant melanoma cell, is not clear.
                                                                                                                              War signal for cell proliferation in many differennated cells 0151. In                                           The narleoride argue eofPDESAI wan dentinal to that of         Therefore, we examined PILES in human malignant
      Xiasdow Wang and Gulnil Yon concribuial ifnally le (his work.                                                                                                                                          Kin* tratuswiers. I
      Minions' supporling informaiien may be round In the will version of tls ankle.                                          many turn& dells. however. cAMP is a rcptisc mcccuger for pro-            cluing horn die Mocra-0               human POEM!. rerviouilythiblIthed.Thy PLIES inhibitors          melanoma MA A cello.
                                                                                                                              liferation. shooing a much lower bawl level than in normal cells 151.     final conMUndion of Ion
      Grant wanks; 'Shanghai Scietine andTeehnulegy In         nagrawthantnumbet: coo twozno:Orant swami.                                                                                                                                     inhibited the gmwth of cells. Conclusion: PODIA/ mRNA Ii
      National Omura] &knee Founded.= of awl; Giant numbers: 810/3051, YOS/2174: emo sponsors Notional                        Sonic dais indicate Ow the activity of V.V.-cyclic nucleoside phos.       001 rev HID or SOO Pa .A                                                                              Malethals and Meth oda
                                                                                                                              phmiksaerases ekvaied cn tome cells 13. fix Vanua, wenn elcvat.                                                 expreawd and may play an Imperion, nue In the Valelh aIf
      Same and Ttanulop wafer; Grant monfer 20097.X09101-001.                                                                                                                                           dud no none !ha 191of
                                                                                                                              ing cAMP have peesthusly been found no inhibit moor cell growth in        Ione Hanes and LIMN:                  human midigaunt nirionenia AlAA
      'Cm nsenrsknce to: rtmE Ilrym. Wang. Elanenal Insiltnieof Manta %el, OE ow Academyark/num-J...555 Im                                                                                                                                                                                                    Cell satiate. Human malign.. rnelannma MA A rolls woe
      Meng did Mead. Slumghs1 201101. Chins. e -murk InsmovehnerNencec.cn                                                     Mr IrDE mmniton, especially (hose of she tocthylwnthine tz pc,                 Ca,I Cole. Cells                                                                                 ettahlithed irbi mnintsinnl In RIMMI IND earilans I ng 10'i Nal
      Slanesornm Pensee, S Orneer          Mannvmpc Accerre, IS Mardi OMIS                                                    aorta,. hour..., groWle nlu bison only a ml her n gl soncenimitom         Cts,1 RIO orlls weir <r               Eleven pion plauliestcraw (WW1 gene f Lund ten i P DF.I • III   h.wew seism. Om nrepen (' sop.. CaIdhad, CA, C.SAw Or all
                                                                                                                                                                                                         hr !di .211 Nell. ms1 re-            Inic keen Jcn ewl. inhere        lo,             rase. isele

                                                                                                                                                            . .    .                                                    - • •••••




                                                                                                                                                                                                                                                                                                                                                                                15
                                                                       Case 3:16-md-02691-RS Document 1004-18 Filed 11/05/19 Page 16 of 19

Dr. Piazza 2000 Patent


                                                              111E11
                                                                  11111111111
                                                                           111111
                                                                               1111111111111111
                                                                            u50061555-26A
                                                                                          11111111
   United States Patent 2190                                         tcii Patron Number:                           6456,528
   Patuukeu et al.                                                   051 Date of Patent:                         'Dec. 5, 2000

   1541 METIIODS FOR 11514G                                           4,460,9111     111963    Dd
        PliONPHUDIhS7LRASO 1N
        PILARNIACE1ITICAL SCREENING TO
        WW1 Y COMPOUNDS MR TREATMENT
        OF NEOPLASIA
                                                                      481].215
                                                                      4,5311410
                                                                      1,65.0,301
                                                                      4,923,104
                                                                      4.971,972
                                                                                     611959
                                                                                    11:1094
                                                                                    129989
                                                                                     111980
                                                                                    1101990
                                                                                               14.
                                                                                               Ca.
                                                                                               01,
                                                                                               Ud
                                                                                                          Date of Patent:                    *Dec. 5, 2000
                                                                      3,01309       1.211991   Caa
   17511 lawman, RIM Pahankrai, Sprit% Mud; Gory                      5,091431       2,1992    11)1,000 a a1..
                 A. Pima, Dayloilown., bollh of Pa.                   5,10813        571992    Cad. 11 al..
                                                                      33.15,131     111092     Ata---'
   pm     A,41.anee: Cell Pathways, ho. I tarslom. Pa.                               69993     Cla



                                                                                                           Inventors: Rifat Pamukcu, Spring House;
   17 1   Naive:       Ili. pont 250J10 06 t 4o07e7411 prawn                       (Lisa cominu
                       ovation application Mod under 37 CFR                  FOREIGN FAT
                       1.53117, a 6340 amhjcd tol0a 144 my year
                       poloal bum provisions of 35 U.S.C.         0 330 11114 Al     69989      Ea
                                                                  0 347 14n .42     129999      G.


                                                                                                                      Gary A. Piazza, Doylestown, both of Pa.
                        151(0(2).
                                                                   0 34923942        19940      Fu
                        This pawn, L0 Aihico in a terminal            03511150       19040      Ea
                                                                     35249082        19930      Es
                                                                   0103325 A2       1011090     Ea




                                                                                                                                 1
                                                                   04)2369 4.1       39041      Ea
   1211 Appl. No.: 119219,079                                      04!3756 Al        19092              rug.     .
                                                                   0453131A2         0.I.992   Europe.. 197. 06.
   1221 NW:             Bet. 19, 14914                             0410119 A2        39044     European rat. oz. .
                                                                   0 045111 A2       511992    Dawn]. PM. 00 .
                 144141441 U.R. ApplIcalled Pala                   0 48511.2 A2      33092     European 101. 09.
                                                                   0463173 A2        301.992   1.1
   !GM Maglimalinn Mappliealinn No. 03,964,027, Mae 30,1907,       0 SASSO Al       1119.993   Ea
       1.41, No, 5,818.600                                         0325104 Al        21043     Ea

   1571 Int. Cl.'
   1521 I1S. CL
                                             CLIO 1124
                                435)251 435113: 415119,
                                                4351194
                                                                   0007439 A1
                                                                     143309 Al
                                                                   o 122955 Al
                                                                       11115146
                                                                        279211
                                                                                     79994
                                                                                     59096
                                                                                     711911
                                                                                     511951
                                                                                    12/1089
                                                                                               Ea
                                                                                               Ea
                                                                                               Ea
                                                                                               t4-
                                                                                                       activity of               a test compound. Becaii the inventors have
   15e1 Mold of Mardi .        —       43514. 6. 15.1.9.

                                                                                                       discovered                a relationship between inhibition of cancer and
                                                                      59.53659       MAI       hap
                  435025, 134. 196; 424/9.1, 9.22 434364             41.161974      1031962    *42
                                                                      8-3111115     11.9005    Oar
   ICI                    Ilefereeem 0411                               1401329      19954     Un
                                                                       3163249       69951     Up
                     V.S. MINT DOC1.144E2415                      0092.03410         3,1062    WI

       3.031.450
       3,051,654
       3,32(759
       5417016
                      41962
                     129961
                      311961
                      611970
                                Flserne d al..
                                55.e..
                                0, 40 N al
                                froda ee et,
                                                                  01003,04149
                                                                  9909392105
                                                                  WO 54,05661
                                                                                     49.943
                                                                                     09033
                                                                                     39994
                                                                                               WI
                                                                                               WI
                                                                                               WI
                                                                                   -(Lid continu
                                                                                                       inhibition                 of phosphodiesterase Type-5 isoenzyme
       3,991435
       1617,165
       31654,349
       3.754035
       3.812321
                      79971
                      371972
                      4;1072
                     111973
                      511974
                                Mode d et .
                                Malley el al. •
                                Shea el aL .
                                Seldole, ei
                                (Ionia d al .
                                                                  Earnest D. Piroxicam aud
                                                                  Pinata-al in. C4.9490 Chem
                                                                                                M
                                                                                                       ("PDE5")                  ihis invention inctudes determining the rum.)
       3419,611       611971    1.404,14 el al..                  chemistry Sapplernani 161:
       33065,1140     2/1971    r
       3,920,636     1111075    lakalaal el Y..                                    (4.4 ..vounut41 co 44e. p.6.-)
       4051,237       111911    15g1e61 a al.
       9101,218       101971    Parr4la                           Primary Eaconforr—lialpb Gamer
       93419,344      11,197/   1091ga6kuu el al.                 Mornay Agana or- firm—Robed W, Sicvcos.
       4,041,875     1/11971    Malin
       4076.711       411978    Cogig    el al..                                               APSTRACT
       43719361       3.197E    Jab} et al.
                                                                  nix 1991111140 prusicros


                                                                                                         As used herein, the term "carcinoma" or "cancer" refers
       4.1118.7198    701975    Crewlaw 7141..
       9301,545       7/1970    Cret6.54, 01al..                  poontialty uscful fn. ihu
       4.102535       7/1945    Croons* v. N..                    oohs. the riagysplaxlicalcra,
       4.138.581      201970    Careahvw OaL,                     pound p akiannasol ninne
       4.146,718      311077    Jots oat..                        Grics019 inhasitaryand apop
       9.101,595      WON       Varian at 41 .                    nom. oils art also Joon
       9.171,763
       4205,521
       4314.623
       4423,943
                     1119979
                      511.2.
                      601903
                     129913
                                Creielaw el al..
                                Creole.' 0111..
                                hito
                                Overtax .4 al..
                                                                  phosphodissterase 61001101
                                                                                  bat 901 olu
                                                                  activity, arc 90321610 kr
                                                                                                      to lesions which are cancerous. Examples include malignant
       447,171        7,I9E4    0k6 91 al.
       4,453,709      711984    Mdlleg .                                        14 ClIdeasg

                                                                                                      melanomas, breast cancer, prostate cancer and colon cancer.


                                                                                                                                                                                   16
                                                                                Case 3:16-md-02691-RS Document 1004-18 Filed 11/05/19 Page 17 of 19

Dr. Piazza 2018 Patent

          Case 3:16-md-02691-RS Documell
                                                                I Ii                   11111
  (12)   United States Patent                                          oin Patent No.:                US 10,039,764 B2
         Piazza                                                        (45) Dale of Patent:                    Aug. 7,2018


  (54) TREAT'
       ANII PI



                           Examples of cancers characterized by solid tumors which may be treated include ...
       MERSA
       ML%SU

  (71) Applkur


  (72) Inventor

  (73) Assignee
                           melanoma
  l •    Nidivt:


                                                                        8.041.600 11)     9:1011      taboos,
  (21) APP, Nth'.       14/5/04632                                      80.1/,438 F12    1112011      Allen a AI
                                                                        8.071.595 0.2    121011       RS. dal
  (22) PCT              Id. 11.2814                                     LIMAN> OE         nail        Rome aid.
                                                                        KIWIS( 82         5.2012      Abeam a 41
  (06) PCT No.                                                          8.247.41002       52012       Mho a et

           371 (c
         (2) Doe
  (87) ITT Pot
         PCT Put       For instance, in some embodiments, the PDEioA inhibitor is co-administered with a PDE5
  (65)
         US 2016
                       inhibitor to improve efficacy or reduce the effective dose range of the PDEioA inhibitory.
  (60) Provisio•
       12,2013

  (51) li t. CL
                       Representative examples of PDE5 inhibitors that may be useful in the practice of the
       461K 31
       462K 31
       461K 34
       4611C 31
       AUK 31
                       present invention include sildenafil, tadalafil, vardenafil, udenafil, and avanafil or others
       462K 31
       AUK 31
       461K .t1
       461K al
       eng
                       such as MY5445 or compounds that increase intracellular cGMP levels (e.g., nitric oxide
       COIN 3:
  (52) Us. a.
                       donors or releasing drugs). Examples of yet other PDE5 inhibitors that may be suitable for
                              agna         VAI• 1Fn                                     r.             —
                                                                `I.'
                                                                          I-•
                                                                                   g
                                                                                             u,
                                                                                                  •
                 13.66 (281301(2 ale lag“ (2013.01):            Shawa P. Poky
                         .0/57406 (2013011. 2012.018.001/1200
             (2013.01%.60.20   01%160VISt(2013.01); GAIN        (57)                          AWL-PACT
            11311916 (201           COIN 2.00,0 (2013.00        Disclow,1one nytholls for imoirts cancer oral reecancenms
  (58)      of Clevillkatlea Search                             modifier's with 009)0A spank inhsbaors and chaposis
       CPC ............. A611C 31/415; A611C 311009: A61K       noophiaic Oh.az based on 01o13164 kvels of 01)1110A.
                    31/4745:AS1K 31/4155: A611C 31/4409
       See applkalion Me for comptcto search hem°,                               8 Mhos, 15 Drawing Mem




                                                                                                                                                      17
                                                                       Case 3:16-md-02691-RS Document 1004-18 Filed 11/05/19 Page 18 of 19

Ongoing Research


                                                                                                      Sponsor: National Cancer Institute (NCI)
 NAutanh (Acal-P01), tachlafil ndOnl Vs:sox. teak wA Mai,                  flepastathelroclor a the


   CIO U.S. Natant !Aar, of Medicine

   ClinicalTrials.gov
                         Fond Studies -        About Studies •       Submit Studios                    ADM.


   HOTS        SOOTOIIRMILII3 >      Study Rectal Detail




    Nivolumab (Anti-PD1), Tadalafil and Oral Vancomycin in People Wit
    Hepatocellular Carcinoma or Liver Dominant Metastatic Cancer Fro.
    Pancreatic Cancers
                                                                                                      Tadalafil is a phosphodiesterase type 5
                The safety and scientific validity of this
                study is the responsibility of the study
                                                                           ClinicalTnae Row Went
                                                                           NCT03785210                (PDE5) inhibitor . . .
                                                                             Recruitment Strulg
                sponsor and investigators Leong a study
                                                                             First Posted  Dec.
                does not mean it has been evaluated by
                                                                             Last Update PoSgS
             ♦ the U.S. Fiesta Government Know the




                                                                                                      PDE5 inhibitors have been examined in
                                                                             See cantatas endj s
                nets and potential benefits of clinical
                'ludas and talk to your hasten care
                provider before paredpebnp Read our
                declaimer for details.




                                                                                                      multiple malignancies and cancer cell lines
                                                                                                      for their direct anticancer activities, for
         Sponsor
             National Cancer instrtute (NCI)

         Wermation Previaed by tReeponsie... nartyl:
           NabCilal InSblUteS Of Heath Clincal Center ICCI I MOWS Caner Institute (NCI)



         Study Details        Tabular View             No Results Posted       Disclaimer
                                                                                                      their efficacy as chemo-sensitizers and
                                                                                                      for cancer chemoprevention.
                                                                                Plow to Reed a S


     Study Description                         Go to

       Wet Solent/


 IsepritliskairialsaarkatalvveNCTIMS12101      1911JI 56 AMI




                                                                                                                                                    18
                                                                                                           Case 3:16-md-02691-RS Document 1004-18 Filed 11/05/19 Page 19 of 19

PDE-5 Inhibitors and Immunity:
Anti-Melanoma Effects

                                                                                                                                                                                                         C.0.111.1.1.044
                                                                                                                                                                                                                                                                                                                          C)Tatoritincis
       Chronic inflammation promotes myeloid-derived                                                                                                                                                      sp.:tor°     r/r2i0.17.17     , 3gro



       suppressor cell activation blocking antitumor immunity                                                                                                                                             ocioNit      SEACCI                                                                                    a   OPEN ACCESS       Stegla



       in transgenic mouse melanoma model                                                                                                                                                                 Tadalafil has biologic activity in human melanoma. Results of a pilot trial
                                                                                                                                                                                                          with Tadalafil in patients with metastatic Melanoma (TaMe)
  it   ClyIsla/
       W011rarn Melt
                         Mw..",
                                    tan
                                          Mounts
                                           SOnelle.
                                                              SewW        I. Moral       Paxhe'.
                                                              IdIMAShl Kas s. 011It Sets&larP.
                                                                                                           Maws*
                                                                                                                    M
                                                                                                                         V. Salin      a   . argils
                                                                                                                           ar*sit ad Vela uninsky
                                                                                                                                                           S. Falk'.
                                                                                                                                                                               a




 “manipulation of the melanoma                                                                                                                                                                        “Tadalafil led to a stabilization of
 microenvironment with …                                                                                                                                                                              the disease in 3 of 12 pretreated
 sildenafil”                                                                                                                                                                                          patients in the palliative setting.”

 “significantly increased survival                                                                                                                                                                    “Our study suggests that the PDE-
 of tumor-bearing mice.”                                                                                                                                                                              5 inhibitor tadalafil can improve
                                                                                                                                                                                                      clinical outcome of advanced
       11,11111/.01.1111 of masons




       orL1
       muiffrum
                  ut.
                         m
                        aro
                             La•
                               ifeht l
                                   carol
                                              trcralf
                                                      I!
                                                       frit.
                                            %wets:ion II.
                                              61
                                            L tiNfted
                                                            IL IfereveLL Or pie III




                                                             IL. If
                                                               I,
                                                                       maf
                                                                           of oarloof ei.oLiff •
                                                                          ImiatIsion
                                                                                   I
                                                                      the 4111916 Lean morn
                                                                                                   nu




                                                                                                rflu
                                                                                                            4,11,    and =boom
                                                                                                           lorylthataitaosoolalluriff




                                                                                                           oetti.olsLt.arro
                                                                                                                                            ploparion




                                                                                                                                                       armor.
                                                                                                                                                             in PO talpr
                                                                                                                                                      linclarta/,     Lce)Le mixt




                                                                                                                                                                    errata.*
                                                                                                                                                                                   it    aka




                                                                                                                                                                                        Lour,.
                                                                                                                                                                                                 wc
                                                                                                                                                                                           in mei-
                                                                                                                                                                                                      melanoma patients. . .”
       Leath 'rig       of                 m11.1,..1111.11Inno l6              WI. IndoolLftrartr
       . 691461414                 Moir fkrionolotol            1/./.111,1alc will 1.11. tnnel                                                   faro ...P.m
       and prrastfif            ffo 71 Az ollamitutor                 inionttrfrittiwill          cisors       offarfor•••••••••••••
       Jars                  grmIlt      a. a furl!        otlIft     fairon      rf    edamnub,               foria••   01.10•1••••••••••=.                                                             Iff.T.LT     foLf.f- ffafffLbf. arralfaffelomecturtrarergre       Pow.nment   01.r:rutty     .INa.,    Ione forTne     DeesseilK11 Liwriffi
       rearms           iLLiolierL       ‘11,1YRA.S.,161.114 1.11,                 ivartno 1E11,1                                                                                                         frau'  iffeaselton rxivereenr     IN 44469110 Plerferaog Gerry
       all urn,m             ccorf.      frofJ,        far,         If.1114 tan        anflrf    •toria     rov••••Emi•••••••••••14.1          .0•••••••••••.•••••••••••.•                                 0 kformarial                                     the p.p.., r.
       /V& 1S-1,             111,12 iniddon           wa16 frail          io Lappri        Immir
                                                                                                                                                                                                         C1011 S.. 1 Mt    1.11m/4,....•                                                                                                 D....
       .41.1.111        I,   aerially,       pitotorof         imitator.       rolistat          Ls apr     amw.ralmeafa.e.e                                                                             .1,    M.O.     rows    Ira,    nor.    ref frertr irr•ffferf   fr.  IR
                                                                                                                                                                                                         ....ram.    far Loorlisoror        trf a   &tremor(     rrraLsorarerrormi         ter.     fwerrafror.rworerforroLcr           nu   rm.   v..

                                                                                                                         NMI        Onilm11.all           I of         I eall      I    0111-16114




                                                                                                                                                                                                                                                                                                                                                         19
